Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-4-2002

Chukwuezi v. Ashcroft
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2575




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Chukwuezi v. Ashcroft" (2002). 2002 Decisions. Paper 635.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/635


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                   __________________

                                        Nos. 01-2575, 01-2863
                                        __________________

                                     KINGSLEY CHUKWUEZI,
                                                   Appellant
                                              v.

                               JOHN ASHCROFT, Attorney General
                                  US ATTORNEY GENERAL
                                   ____________________

                          On Appeal from the United States District Court
                                 for the Middle District of Pennsylvania
                                     (D. C. Civil No. 99-cv-02020)
                        District Judge: Hon. Thomas I. Vanaskie, Chief Judge
                                       ____________________

                                        Argued: May 24, 2002
                                      _____________________

                     Before: ALITO, McKEE, and WALLACE* Circuit Judges.

                                    (Opinion Filed: October 4, 2002)




Daniel I. Siegel, Esq.
Office of Federal Public Defender
100 Chestnut Street
Suite 306
Harrisburg, PA 17101

Melinda C. Ghilardi Esq. (argued)


   *
   The Honorable J. Clifford Wallace, Senior Circuit Judge, United States Court of
Appeals for the Ninth Circuit, sitting by designation.
Office of the Federal Public Defender
116 North Washington Avenue
Kane Professional Building, Suite 2C
Scranton, PA 18503
        Counsel for Appellant Kingsley Chukwuezi

Mary Jane Candaux Esq. (argued)
U.S. Department of Justice
Office of Immigration Litigation
Ben Franklin Station
P. O. Box 878
Washington, DC 20044
        Counsel for Appellee Attorney General John Ashcroft
                                        ____________

                                       OPINION OF THE COURT
                                            ____________

McKEE, Circuit Judge.

        Kingsley Chukwuezi, a citizen of Nigeria, appeals the District Court’s denial of his

petition for a writ of habeas corpus. Chukwuezi claims that retroactive application of the

Immigration and Nationality Act, (“INA”) as amended by the Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 et. seq.

(1996), and the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

(“IIRIRA”), Pub. L. No. 104-208, 110 Stat. 3009-546 et. seq. was improper. For the

reasons that follow, we will affirm.

                                                     I.1




   1
         Inasmuch as we write only for the parties, we will set forth the factual and rather
intricate procedural history in explaining our holding only to the extent necessary to assist
our discussion.

                                                     2
         Chukwuezi was lawfully admitted into the United States as a non-immigrant

visitor on September 21, 1990, and he became a lawful temporary resident of the United

States on December 22, 1992. On March 31, 1995, he was interviewed by an INS agent as

part of a criminal investigation being conducted by the INS. Chukwuezi executed INS Form

I-214 as part of that interview. That form was entitled “Waiver of Rights,” and it explained

various rights the signatory was waiving by participating in the interview. Those rights

included the rights usually referred to as “Miranda rights.”2 By signing the form,

Chukwuezi agreed to proceed with the interview and answer questions. In doing so, he was

aware of his constitutional rights, including the right to remain silent and the right to

counsel, and he also knew that any statements he made during the interview could be used

against him in any subsequent court or immigration proceeding.

         On May 14, 1997, Chukwuezi was granted lawful permanent resident status.

However, on June 16, 1997, he was charged with two counts of possessing forged or

counterfeited alien registration cards, social security cards and other forged government

documents in violation of 18 U.S.C. § 1546(a) in the District of Maryland. He was found

guilty of those charges on October 30, 1997, and subsequently sentenced to 18 months

imprisonment.

         Upon completion of that sentence in May of 1999, the INS served Chukwuezi with a

Notice to Appear charging him with being deportable as an alien convicted of an aggravated




   2
       See Miranda v. Arizona, 384 U.S. 436 (1966)

                                                       3
felony pursuant to 8 U.S.C. §§ 1227(a)(2)(A)(iii) & 1101(a)(43)(P). An Immigration

Judge subsequently ruled that Chukwuezi’s conviction made him deportable as an

“aggravated felon” and ordered his removal to Nigeria. The judge also concluded that

Chukwuezi was ineligible for Cancellation of Removal because his conviction constituted

an aggravated felony. The Immigration Judge also held that Chukwuezi was not eligible for

a waiver under INA § 212(c), formerly codified at 8 U.S.C. § 1182(c), because that

provision had been repealed before Chukwuezi was placed into removal proceedings.

Chukwuezi appealed to the Board of Immigration Appeals, and while that appeal was

pending, he also filed a petition for a writ of habeas corpus in the District Court. Although

the District Court addressed some of the procedural claims Chukwuezi asserted in his

habeas petition, the court did not address the merits of his challenge to being classified as

an aggravated felon because the court believed that that issue was still pending before the

Board.

         The Board subsequently affirmed the Order of Removal, and Chukwuezi attempted

to appeal the Board’s ruling directly to this court as a “final order” of removal. However, by

order dated August 2, 2001, we granted the INS’ motion to dismiss his petition for review.

In dismissing his petition, we stated that we “lacked jurisdiction over Chukwuezi’s petition

for review because he is an aggravated felon and he has failed to allege facts that would

impeach that conclusion.” Chukwuezi v. INS, No. 00-1707 (citing Drakes v. Zimski, 240
F.3d 246, 247 (3d Cir. 2001)). App. at 581.

         The District Court denied Chukwuezi’s amended habeas petition in all respects,

                                                     4
except that the court granted Chukwuezi a hearing on his due process challenge to his

continued detention, and this appeal of the District Court’s denial of his petition for

habeas relief is now before us.

                                                     I.

        The District Court held that Chukwuezi’s conviction for violating 18 U.S.C. §

1546(a) after the effective date of IIRIRA, (September 30, 1996), brought him within the

definition of “aggravated felony.” The District Court also relied on our opinions in Steele

v. Blakman, 236 F.3d 130, 132 (3d Cir. 2001); DeSousa v. Reno, 190 F.3d 175, 178-79

(3d Cir. 1999); and Scheidemann v. INS, 83 F.3d 1517, 1522 (3d Cir. 1996); holding that

Chukwuezi was not entitled to the discretionary relief previously available under INA §

212(c) even though he committed his offense before that provision was repealed. Dist. Ct.

Op. at 18-19. In addition, as noted above, the District Court relied upon Drakes v. Zimski,

240 F.3d 246 (3d Cir. 2001), in refraining from deciding if Chukwuezi’s conviction

qualified as an “aggravated felony” because Chukwuezi’s appeal to the BIA appeared to still

be pending. Id.3

        Chukwuezi presents two issues to us on appeal. He first contends that the definition

of “aggravated felon” as revised and expanded by AEDPA and IIRIRA, cannot be applied to




   3
      The District Court also declined review of the BIA decision concerning a claim
Chukwuezi asserted under the Convention Against Torture, because he did not assert a
violation of a constitutional right. The Court held that it therefore lacked jurisdiction. 28
U.S.C. § 2241. The District Court also dismissed his due process claim. Chukwuezi does
not contest either of these decisions on appeal.

                                                      5
him because he committed his offense before the definition of “aggravated felony” was

changed. He also contends that he is entitled to seek relief under the former INA § 212(c).

We address each contention in turn. 4

                                                    II.

        Chukwuezi argues that because the government contacted him in 1995 and he signed

the I-214 waiver prior to the IIRIRA amendments changing the definition of “aggravated

felon,” only the pre-IIRIRA definition applies to him. We disagree.

        IIRIRA became effective on September 30, 1996. Section 321(a)(3) of IIRIRA

amended INA § 101(a)(43)(P) to extend the term “aggravated felony” to any violation of §

1546(a) for which the term of imprisonment was at least 12 months. 8 U.S.C. §

1101(a)(43)(P). As noted above, Chukwuezi was convicted of Fraud and Misuse of an

Alien Registration Card in violation of 18 U.S.C. § 1546(a), and this conviction resulted in

a term of imprisonment of 18 months. Thus, under the current definition, it is clear that

Chukwuezi would qualify as an aggravated felon, though he would not have qualified before

the definition was broadened.

        Chukwuezi argues that he was arrested and detained by the INS on March 31, 1995,

(when he signed a Waiver of Rights Form I-214), and he committed his felony offense in


   4
      Chukwuezi filed a pro se Notice of Appeal on June 13, 2001. Subsequently, his
appointed counsel, the Federal Public Defender, filed a Notice of Appeal on his behalf on
June 22, 2001. Those two appeals have been consolidated.
         The INS already removed Chukwuezi from the United States to Nigeria on
September 30, 2001, however, this in no way affects our resolution of the issues he is
raising on appeal.

                                                    6
1995. Therefore, he insists that the applicable law is that which existed in 1995, and he

does not qualify as an aggravated felon under the statute as it existed then. If Chukwuezi is

not an aggravated felon, he may be considered for “Cancellation of Removal” under INA §

240A(a), 8 U.S.C. § 1229b(a).

        The Attorney General contends that the August 2, 2001, order of the motions panel

of this court rejecting his earlier appeal is conclusive, and binds our resolution of

Chukwuezi’s retroactivity argument citing Gavilan-Cuate v. Yetter, 276 F.3d 418, 420 (8th

Cir. 2002) (“Because our dismissal [of the petition for review] was premised on the fact

that Gavilan-Cuate was convicted of an aggravated felony, that decision is binding on this

[habeas appeal].”); and Santos v. Reno, 228 F.3d 591, 597 (5th Cir. 2000).                   Chukwuezi

counters by attempting to distinguish his appeal from the circumstances in Gavilan-Cuarte

and Santos based upon a purported procedural distinction between the posture of his

appeals and the procedural posture in Gavilan-Cuarte and Santos. As noted above,

Chukwuezi’s habeas petition was pending in the District Court when a motions panel of

this court dismissed his earlier appeal based upon the panel’s conclusion that Chukwuezi’s

status as an aggravated felon precluded this court’s jurisdiction. That is the distinction

Chukwuezi argues upon us. However, Chukwuezi has not explained why that distinction

between this case and the procedural posture in Gavilan-Cuarte and Santos, makes a

difference. Moreover, we do not think that it does, and the motion court’s determination is

therefore now the law of the case. See generally James Wm. Moore, Jo Desha Lucas &

Thomas S. Currier, 1B Moore's Federal Practice ¶¶ 0.404[1] (Matthew Bender, 2d ed.

                                                      7
1992) cited in In re School Asbestos Litigation, 977 F.2d 764, 788, n. 32 (3d Cir. 1992)

(decision of motions panel to merely refer matter to a merits panel did not constitute law

of the case because the order transferring the matter decided only that the merits panel

would decide all legal issues in the case.).

        Moreover, we need not even address Chukwuezi’s attempted distinction of Gavilan-

Cuate, and Santos because we have already decided the issue of the retroactive application

of the Immigration Act amendments against him. See DeSousa 190 F.3d at 187, and

Scheidemann, 83 F.3d at 1520. Other Circuit Courts of Appeals that have addressed this

issue have reached the same conclusion. See Mohammmed v. Ashcroft, 261 F.3d 1244,

1250 (11th Cir. 2001) (“It is hard to imagine a clearer statement of Congressional intent to

apply the expanded definition of aggravated felony to convictions . . . pre-dating IIRIRA.”);

Sousa v. INS, 226 F.3d 28, 32-33 (1st Cir. 2000); Aragon-Ayon v. INS, 206 F.3d 847,

853 (9th Cir. 2000) (“We are satisfied that Congress intended the 1996 amendments to

make the aggravated felony definition apply retroactively to all defined offenses whenever

committed, and to make aliens so convicted eligible for deportation notwithstanding the

passage of time between the crime and the removal order.”); Mendez-Morales v. INS, 119
F.3d 738 (8th Cir. 1997).

        Accordingly, Chukwuezi’s challenge to the retroactive application of AEDPA’s

expanded definition of “aggravated felony” fails.

                                                    III.

        Chukwuezi’s claim that he is nevertheless entitled to discretionary relief from

                                                     8
deportation under the former INA § 212(c) must also fail. Section 212 of the INA, 8 U.S.C.

§ 1182, excludes certain classes of aliens from readmission to the United States. Section

212(c), (the waiver provision), previously provided that

                 Aliens lawfully admitted for permanent residence who
                 temporarily proceeded abroad voluntarily and not under an
                 order of deportation, and who are returning to a lawful
                 unrelinquished domicile of seven consecutive years, may be
                 admitted in the discretion of the Attorney General . . . .

8 U.S.C. § 1182(c) (repealed). Thus, by its terms, § 212(c) applied only to exclusion

proceedings involving aliens who “temporarily proceed abroad.” Id. However, “§ 212(c)

has been interpreted by the [BIA] to authorize any permanent resident alien with ‘a lawful

unrelinquished domicile of seven consecutive years’ to apply for a discretionary waiver

from deportation.” INS. v. St. Cyr, 533 U.S.289, 294 (2001) (citing Matter of Silva, 16 I.

& N. Dec. 26, 30, 1976 WL 32326 (1976)).

        Chukwuezi’s argument against the retroactive denial of § 212(c) relief is based upon

his claim that he relied upon the availability of that relief when he waived his rights by

executing Form I-214 in 1995, and submitting to questioning by INS agents. This claim is

based upon the Supreme Court’s holding in St. Cyr.

        There, the alien pled guilty to a criminal offense before the effective date of IIRIRA

and the repeal of § 212(c). Thus, at the time of his plea, he was deportable but under §

212(c), he was eligible for a waiver of deportation. Deportation proceedings were initiated

after the effective date of AEDPA and IIRIRA, and St. Cyr challenged the deportation

arguing that he could not be denied the possibility of a § 212(c) waiver because he relied

                                                      9
upon it in entering his guilty plea. The Supreme Court agreed. The Court held that

subsequent repeal of § 212(c) could not be enforced against St. Cyr because he had entered

his guilty plea in reliance upon the possibility of subsequently obtaining that relief. The

Court concluded that subsequent legislative enactments could not interfere with the “quid

pro quo” that is endemic to guilty pleas. 533 U.S. at 322. However, this case is not St.

Cyr, because Chukwuezi can not establish the reliance that was so crucial to the Court’s

ruling in St. Cyr.

          As noted, Chukwuezi argues that his 1995 INS interrogation constituted the

initiation of removal hearings and that the governing law must therefore be the law in effect

when he waived his rights by executing INS Form I-214 and submitting to questioning.5

However, Chukwuezi concedes in his brief that he first came to the United States on

September 21, 1990. Appellant’s Br. at 11. Therefore, even assuming that his March 31,

1995 interrogation constitutes the beginning of removal proceedings, he had then

established only four and one-half consecutive years of lawful unrelinquished domicile.6

Accordingly, he was not eligible for § 212(c) relief when questioned in 1995 because he

had not yet satisfied the seven year domiciliary requirement. Thus, unlike the alien in St.

Cyr, Chukwuezi can not establish that he surrendered any constitutional rights in reliance

upon statutory relief that was subsequently repealed. Simply put, Chukwuezi “would [not]




   5
       See Appellant’s Br. at 17.
   6
       He was not lawfully admitted for permanent residence until May 14, 1997.

                                                      10
have been eligible for § 212(c) relief at the time” he was interviewed by the INS, and he

therefore can not establish that he relied on any such relief in waiving his rights. 533 U.S.

at 326.

          Accordingly, he is not eligible for a § 212(c) waiver in any event, and the District

Court properly denied his request for relief.

                                                      V.

          For the foregoing reasons, we will affirm the decision of the District Court.

_________________________

TO THE CLERK:

          Please file the foregoing precedential opinion.


                                                                      /s/ Theodore A. McKee
                                                                    Circuit Judge